                      Case 14-50356-KG             Doc 220        Filed 06/17/19        Page 1 of 2



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 7
                                                              )
DSI RENAL HOLDINGS, LLC et al.,                               )   Case No. 11-11722 (KG)
                                                              )   Jointly Administered
                                      Debtors.                )
                                                              )
                                                              )
ALFRED T. GIULIANO, as Chapter 7 Trustee,                     )
                                                              )
                    Plaintiff,                                )
v.                                                            )   Adv. Pro. No. 14-50356 (KG)
                                                              )
MICHAEL SCHNABEL, et al.,                                     )   Re: Adv. D.I. 213
                                                              )
                    Defendants.                               )   JURY TRIAL DEMANDED

                           ORDER GRANTING JOINT MOTION TO FURTHER
                                AMEND THE SCHEDULING ORDER

             Upon the Joint Motion (the “Motion”) of Defendants The Northwestern Mutual Life

     Insurance Company, (“NML”), Apollo Investment Corporation (“AIC”), Ares Capital Corporation

     (“ARCC”), the Centre Defendants,1 and Leif Murphy, Jay Yalowitz, Michael Schnabel, Robert

     Bergmann and Bruce Pollack (together the “D&O Defendants” and collectively with NML, AIC,

     ARCC and the Centre Defendants, the “Defendants”) and plaintiff, Alfred T. Giuliano, as chapter

     7 trustee (the “Plaintiff” and collectively with the Defendants, the “Movants”), to further amend

     the Scheduling Order entered October 18, 2017 [D.I. 81] (the “Scheduling Order”) and after due

     deliberation sufficient cause appearing therefore;

             IT IS HEREBY ORDERED THAT


     1
              The “Centre Defendants” shall refer to Centre Partners Management LLC, Centre Bregal Partners, L.P.,
     Centre Capital Investors IV, L.P., Centre Capital Non-Qualified Investors IV, L.P., Centre Partners Coinvestment IV,
     L.P., Centre Partners IV, L.P., Centre Partners IV LLC, Centre Partners Coinvestment V, L.P., Centre Capital
     Investors V, L.P., Centre Capital Non-Qualified Investors V, L.P., Centre Bregal Partners II, L.P., Centre Partners V
     L.P., and Centre Partners V LLC.
        Case 14-50356-KG         Doc 220      Filed 06/17/19     Page 2 of 2



 1.      The Motion is granted as set forth herein.

 2.      Paragraph 4 of the Scheduling Order is amended so that it reads as follows:

         4.      All dispositive motions shall be filed and served by no later than
 Tuesday, April 30, 2019 and shall be subject to Rule 7007-1 of the Local Rules of
 Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
 District of Delaware except as set forth herein. Answering briefs and
 accompanying appendix, affidavit(s) or declarations shall be filed and served by no
 later than Thursday, May 30, 2019. Reply briefs and accompanying appendix,
 affidavit(s) or declarations shall be filed and served by no later than Friday, June
 28, 2019.       Defendants’ cumulative dispositive motion opening briefing
 (“Defendants’ Opening Briefing”) shall not exceed 150 pages in the aggregate.
 Plaintiff’s aggregate answer(s) to Defendants’ Opening Briefing shall not exceed
 150 pages. Defendants’ cumulative reply briefing shall not exceed 85 pages in the
 aggregate. In each instance, page counts shall be exclusive of any tables of contents
 and citations. Defendants may file multiple and/or separate motions for summary
 judgment with accompanying briefing for Defendants’ Opening Briefing, Plaintiff
 may file one or more answering brief(s) to Defendants’ Opening Briefing, and
 Defendants may file multiple and/or separate reply briefs to the answering brief(s)
 consistent with the original number of summary judgment motions and briefing.

 3.      All other provisions of the Scheduling Order shall remain in full force and effect.




Dated: June 17th, 2019                    KEVIN GROSS
Wilmington, Delaware                      UNITED STATES BANKRUPTCY JUDGE
